       Case 1:20-cv-00879-JPW Document 31 Filed 07/20/20 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                 :
DAAVEED CHARLEAU, on behalf of                   :     ELECTRONICALLY FILED
himself and all others similarly situated,       :     ON July 20, 2020
                                                 :
                                   Plaintiff,    :     Case No. 1:20-cv-00879-JEJ
                v.                               :     Hon. John E. Jones, III, Chief Judge
                                                 :
S-L DISTRIBUTION COMPANY, LLC,                   :
                                                 :
                                   Defendant.    :
                                                 :

                AMENDED COMPLAINT – CLASS ACTION


      Daaveed Charleau (“Plaintiff”) brings this class action lawsuit against S-L

Distribution Company, LLC (“Defendant”) for violations of the Massachusetts

Wage Act (“MWA”), Mass. Gen. Laws ch. 149, §§ 148, et seq.

                         JURISDICTION AND VENUE

      1.     This court has jurisdiction over Plaintiff’s state law claims pursuant to

28 U.S.C. § 1332(d)(2)(A) and 28 U.S.C. § 1332(a), the Class Action Fairness Act

(“CAFA”) and federal diversity jurisdiction statute.

      2.     There are at least 100 members of the proposed class.

      3.     This is a class action under Rule 23 of the Federal Rules of Civil

Procedure.




                                             1
        Case 1:20-cv-00879-JPW Document 31 Filed 07/20/20 Page 2 of 11




       4.     The parties are diverse and the aggregate amount in controversy

exceeds $5,000,000, exclusive of interest and costs.

       5.     At least one member of the proposed class is a citizen of a state

different from that of at least one defendant.

       6.     Plaintiff’s claims involve matters of national or interstate interest.

       7.     Venue is proper in this district under 28 U.S.C. § 1391(b)-(c) because

the acts or omissions giving rise to claims in this Complaint took place in this

judicial district.

       8.     This court has personal jurisdiction over Defendant pursuant to

Massachusetts long-arm statute because it transacts business in the Commonwealth

of Massachusetts, it enters into contracts with the class members, including

Plaintiff, and its conduct in violating the Massachusetts Wage Act is tortious under

the long arm statute.

                                       PARTIES

       9.     Plaintiff Charleau resides in Lynn, MA.

      10.     Defendant is headquartered in Hanover, PA.

      11.     Prior to around 2016, Defendant operated under the name S-L

Distribution Company, Inc.

                                        FACTS

      12.     Defendant, according to its website, “is a wholesale distributor of


                                            2
        Case 1:20-cv-00879-JPW Document 31 Filed 07/20/20 Page 3 of 11




various snack food products manufactured by subsidiaries and affiliates of

Snyder’s-Lance, Inc.”

      13.        Since 2018, Snyder’s-Lance. Inc. (“Snyder’s-Lance”) has been owned

by Campbell Soup Company (“Campbell”) and has operated within Campbell’s

Snacks segment. At the time of the 2018 transaction, Campbell’s President/CEO

stated that the Snyder’s-Lance acquisition “will provide our consumers with an

even greater variety of better-for-you snacks.” See

https://www.sec.gov/Archives/edgar/data/57528/000119312517371261/d512155de

x992.htm (last reviewed July 20, 2020).

      14.        Defendant pays Plaintiff and other Massachusetts workers to

deliver/distribute Snyder’s-Lance food products to retail stores and other outlets

(collectively “Outlets”) within specific geographic areas referred to as “routes” or

“territories.”

      15.        Defendant requires these workers to form corporations as a condition

of doing business with Defendant and refers to the workers as “IBOs.” Such

terminology will be used throughout this complaint.

      16.        Plaintiff worked for Defendant as IBOs in Massachusetts. In order to

work for Defendant, Plaintiff was required to form a corporation called “Charleau

Distribution LLC” that is headquartered at his home.

       17.       Campbell refers to the Outlets as its “customers.” For example,


                                             3
        Case 1:20-cv-00879-JPW Document 31 Filed 07/20/20 Page 4 of 11




Campbell’s 2019 Annual Report explains that Wal-Mart Stores, Inc. is “[o]ur

largest customer,” accounting for approximately 20% of consolidated net sales.

The Snack segment (which includes Snyder’s-Lance) sells to Wal-Mart and other

customers. See also paragraph 13 supra.

     18.     Plaintiff and other IBOs are required to pick-up S-L’s products from

Defendant’s warehouses and they use vehicles to transport and deliver products

from S-L’s warehouses to Defendant’s customers.

     19.     On a typical week, IBOs such as the named Plaintiff work full-time

delivering S-L’s products to Defendant’s customers for Defendant. This work

mainly consists of driving vehicles to stores within a territory designated by S-L,

delivering S-L’s products to these stores, and arranging the products on the shelves

according to S-L’s display standards.

     20.     Most of the products Plaintiff and other Massachusetts IBOs

deliver/distribute are manufactured outside of Massachusetts.

     21.     S-L’s customers purchase Snyder’s-Lance snack food products at

prices that are unilaterally set by Defendant, Snyder’s-Lance, or Campbell (or that

are the result of negotiations between Defendant and the Outlets). IBOs generally

play no role in setting or negotiating the prices of (or other terms or conditions

relating to) the products delivered to the Outlets.

     22.     For over 95% of all items distributed, the Outlets’ payments are made


                                           4
        Case 1:20-cv-00879-JPW Document 31 Filed 07/20/20 Page 5 of 11




directly to S-L.

     23.     S-L pay Plaintiff and other IBOs compensation for their distribution

labor and services each week via direct deposit checks.

     24.     S-L purports to “charge” IBOs for S-L’s products at prices S-L sets

(but IBOs do not actually pay money for S-L’s products each week). IBOs deliver

those products to S-L’s customers and S-L is paid by the Outlets for products sold.

     25.     Plaintiff and other IBOs are paid a set percentage in an amount equal

to the difference between the amount of money that the Outlets pay S-L for

products and the amount of money that S-L purports to “charge” IBOs for S-L’s

products. Therefore, IBOs are paid a commission on the sale of each of

Defendant’s products.

     26.     Under a similar set of facts, a New York State Appellate court

concluded that a comparable payment scheme equated to the payment of

commissions. See Matter of Claim of Cowan, 159 A.D.3d 1312, 1314, 73

N.Y.S.3d 653, 655, leave to appeal dismissed sub nom. Cowan v. Bimbo Foods

Bakeries Distribution, Inc., 32 N.Y.3d 1053, 113 N.E.3d 464 (2018) (“any

hypothetical change in pricing negotiated by claimant with customers would only

have resulted in a smaller commission as calculated by a set percentage” and

“substantial evidence supports the Board's finding that claimant earned a

commission.”).


                                         5
        Case 1:20-cv-00879-JPW Document 31 Filed 07/20/20 Page 6 of 11




      27.    Defendant’s company website states that “[t]he individual(s) who own

the IBO entity must have a valid driver’s license.” The website further explains

that “[a]n IBO is responsible for providing its own vehicle” and that “[c]ommon

delivery vehicles used for this type of business are step vans, box trucks or

trailers.”

      28.    The work of Plaintiff and other IBOs falls squarely within

Defendant’s usual course of business. Indeed, Plaintiff and other IBOs are central

to Defendant’s core business as “a wholesale distributor of various snack food

products.”

      29.    Plaintiff and other IBOs are not engaged in independently established

trades, occupations, professions, or businesses. Rather, IBOs generally work

exclusively for Defendant and their associated corporate entities generally exist for

the sole purpose of working for Defendant.

       30.   Defendant controls virtually every aspect of the work performed by

Plaintiff and other IBOs by, inter alia, recording their daily activities via hand-held

delivery devices, making all product pricing decisions, regulating the display of

products on store shelves, visiting and inspecting IBOs’ assigned stores to ensure

compliance with company policies and procedures, and requiring IBOs to follow

detailed operating guidelines and policies (both written and verbal).

      31.    Each week, Defendant makes deductions from the earnings of


                                           6
       Case 1:20-cv-00879-JPW Document 31 Filed 07/20/20 Page 7 of 11




Plaintiff and other IBOs. These deductions are itemized on weekly “settlement

sheets” and include, inter alia, deductions for route loan repayments, truck loan

repayments, truck rental payments, and electronic equipment.

     32.     In addition, Plaintiff and other IBOs regularly incur work-related

expenses for, inter alia, gas, vehicle maintenance/repair, and insurance. Defendant

does not reimburse Plaintiff and other IBOs for such expenses, which are directly

related to the work Plaintiff and other IBOs perform for Defendant.

     33.     Plaintiff estimates that, during the applicable limitations period, the

monetary value of his individual deductions and expenses referenced above

exceeds $25,000 exclusive of statutory penalties. For example, Defendant deducts

approximately $477 from his wages each week just for route payments and

equipment fees.

                             CLASS ALLEGATIONS

      34.    Plaintiff brings this action on behalf of himself and other individuals

who, either individually or through a closely held corporation, performed work for

Defendant or any of its related or predecessor companies (including, inter alia, S-L

Distribution Company, Inc. and SL Routes, LLC) as an IBO in Massachusetts

within the past 3 years, excluding only those individuals who signed an arbitration

agreement as part of the settlement in Tavares v. S-L Distribution Co, Inc., No.

1:13-CV-1313 (M.D. Pa.).


                                          7
        Case 1:20-cv-00879-JPW Document 31 Filed 07/20/20 Page 8 of 11




      35.     Class action treatment of this action is appropriate because all of

Federal Rule of Civil Procedure 23’s class action requisites are satisfied. In

particular:

              (a) The class includes over 50 individuals, all of whom are readily

      ascertainable based on Defendant’s records and are so numerous that joinder

      of all class members is impracticable.

              (b)   Plaintiff is a class member, his claims are typical of the claims

      of other class members, and he has no interests that are antagonistic to or in

      conflict with the interests of other class members.

              (c)   Plaintiff and his lawyers will fairly and adequately represent the

      class members and their interests.

              (d)   Questions of law and fact are common to all class members,

      because, inter alia, this action concerns Defendant’s common business

      policies and practices, as summarized herein. The legality of these practices

      will be determined through the application of generally applicable legal

      principles to common facts.

              (e)   Class certification is appropriate under Federal Rule of Civil

      Procedure 23(b)(3) because common questions of law and fact predominate

      over questions affecting only individual class members and because a class

      action is superior to other available methods for the fair and efficient


                                           8
          Case 1:20-cv-00879-JPW Document 31 Filed 07/20/20 Page 9 of 11




      adjudication of this litigation.

                                         COUNT I

     36.      All previous paragraphs are incorporated as though fully set forth

herein.

     37.      The MWA requires prompt and full payment of wages due.

Specifically: “Every person having employees in his service shall pay weekly or

bi-weekly each such employee the wages earned by him to within six days of the

termination of the pay period during which the wages were earned if employed for

five or six days in a calendar week . . . .” Mass. Gen. Laws ch. 149, § 148.

Employees aggrieved under the MWA may bring a civil action, see id. at § 150,

and employers may not escape liability through “special contract[s] with an

employee,” id. at § 148.

     38.      Massachusetts courts have “made clear that any attempt by an

employer to shift the ordinary costs of doing business to its employees must be met

with skepticism and carefully scrutinized.” Martins v. 3PD Inc., 2014 U.S. Dist.

LEXIS 40638, *16 (D. Mass. Mar. 27, 2014).

     39.      Here, Defendant violated the MWA by requiring Plaintiff and other

class members to pay for their jobs/territories, subjecting them to various charges,

withholdings, deductions as described above, and requiring them to pay for various

job-related expenses as described above. See, e.g., Martins, 2014 U.S. Dist. LEXIS


                                            9
       Case 1:20-cv-00879-JPW Document 31 Filed 07/20/20 Page 10 of 11




40638, at *22-25 (MWA violated where employees required to bear costs of “in-

home damage claims,” broken freight,” “various insurance policies,” various

“administrative fees,” truck maintenance expenses, and truck lease payments);

Awuah v. Coverall North America, Inc., 952 N.E.2d 890, 899-901 (Mass. 2011)

(MWA violated where employees required to bear “liability-focused insurance

costs” and “franchise fees”); Camera v. Attorney General, 941 N.E.2d 1118, 1124

(Mass. 2011) (MWA violated where employees charged for costs attributable to at-

fault accidents).

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff seeks the following relief on behalf of himself and

other class members: (A) class certification; (B) payments equaling the value of all

improper deductions/withholdings; (C) reimbursement for all work-related

expenses and route payments; (D) all available penalties/statutory damages

(including treble damages) available under Massachusetts law; (E) pre-judgment

interest; and (F) any other relief the Court deems just and proper.



Dated July 20, 2020                    Respectfully submitted,

                                       DAAVEED CHARLEAU on behalf of
                                       himself and all others similarly situated


                                       By his attorneys,


                                         10
       Case 1:20-cv-00879-JPW Document 31 Filed 07/20/20 Page 11 of 11




                                        /s/ Harold Lichten         l
                                        Harold L. Lichten (pro hac vice)
                                        Matthew W. Thomson (pro hac vice)
                                        Zachary L. Rubin (pro hac vice)
                                        LICHTEN & LISS-RIORDAN, P.C.
                                        729 Boylston St. Suite 2000
                                        Boston, MA 02116
                                        (617) 994-5800
                                        Fax (617) 994-5801
                                        hlichten@llrlaw.com
                                        mthomson@llrlaw.com
                                        zrubin@llrlaw.com

                                        Peter Winebrake (PA 80496)
                                        WINEBRAKE & SANTILLO, LLC
                                        715 Twining Road, Suite 211
                                        Dresher, PA 19025
                                        T. 215.884.2491
                                        F. 215.884.2492
                                        pwinebrake@winebrakelaw.com

                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was filed electronically on July

20, 2020 using the CM/ECF filing system which will send a notice of electronic

filing to all parties of record through the Court’s system.



                                          /s/ Harold Lichten       l
                                              Harold Lichten




                                          11
